Citation Nr: 1628098	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim seeking service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	John Berry, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from August 1970 to August 1973 and from January 1977 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran perfected a timely appeal of this decision in June 2014.  

In the June 2013 rating decision, the RO framed the issue on appeal as entitlement to service connection for PTSD.  A review of the record indicates that the Veteran was also diagnosed as having depressive disorder, bipolar disorder, and generalized anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court explained that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  Although the Veteran filed a separate claim for a psychiatric disorder other than PTSD in July 2013, in light of the Court's decision in Clemons, and the varying diagnoses recounted above, the Board has recharacterized the claim for PTSD to entitlement to service connection for a psychiatric disorder-as stated on the title page of this decision and his appeal is perfected to the Board as to all psychiatric disorders.  This will provide the most favorable review of the Veteran's claims for a psychiatric disorder in keeping with the Court's holding in Clemons.  

To establish jurisdiction over the psychiatric disorder claim, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder.  Thus, the Board is granting this aspect of the Veteran's appeal. 

The underlying de novo claim for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an April 2012 rating decision, the RO denied a petition to reopen a claim for service connection for a psychiatric disorder, on the basis that the evidence did not show a current diagnosed disability, and there was no evidence of a link between the Veteran's medical condition and service.  

2.  The evidence received since the April 2012 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 2012 rating decision which denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the April 2012 rating decision is new and material, and the previously denied claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his claim seeking service connection for a psychiatric disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

In the current appeal, the Veteran contends that he developed a number of psychiatric disorders, to include posttraumatic stress disorder (PTSD), as a result of his in-service experiences, particularly while serving in Vietnam.  In this regard, the Board observes that the Veteran's claim seeking service connection for a psychiatric disorder was last considered and denied in the April 2012 rating decision.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement with regard to this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

As noted above, in the April 2012 rating decision, the AOJ denied service connection for a psychiatric disorder on the basis that the evidence did not demonstrate a confirmed diagnosis of a psychiatric disability that was causally or etiologically related to the Veteran's military service.  Evidence received since the April 2012 rating decision includes a March 2015 letter issued by the Veteran's primary care physician, C.A., M.D.  In this letter, Dr. A. noted that the Veteran had been under his medical care from November 2001 until the end of 2010.  Dr. A. also noted that Veteran had PTSD and depression, and had been treated for these disorders while under his medical care.  

This evidence is new, in that it was not previously of record at the time of the April 2012 rating decision.  Further, the Board finds that this letter provides further discussion concerning whether the Veteran has a current diagnosed psychiatric disability.  Because the Board in April 2012 denied the claim, in part, because the evidence did not reflect that the Veteran had a diagnosed psychiatric disability that was incurred in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a psychiatric disability.  This aspect of his appeal is, therefore, granted.  Because the RO in April 2012 denied the claim because the evidence did not reflect that the Veteran had a diagnosed psychiatric disorder that was incurred in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for a psychiatric disorder can be addressed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.  






REMAND

The Veteran contends that his current psychiatric problems are the result of several traumatic experiences he encountered while serving in the military, and specifically while serving in Vietnam.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam from June 1971 to June 1972.  His DD 214 also reflects that his military occupational specialty (MOS) was that of medical lab specialist during his period of service.  

During the October 2010 VA examination, the Veteran stated that his base was not infiltrated or bombarded by any rocket or mortar attacks and he was not exposed to any life threatening event while serving in Vietnam.  According to the Veteran, the only times he was exposed to distressing events were when his unit went to Vietnamese villages to treat children.  He recalled witnessing a young child who had been shot and may have lost his eye, as well as another incident wherein a young girl's ear caught on fire and became infected.  

Review of the Veteran's service treatment records reflects that at the June 1970 enlistment examination, the clinical evaluation of the psychiatric system was shown to be normal.  Although the Veteran reported a history of nervous trouble in his medical history report, he was still deemed qualified for enlistment into service.  

At his re-enlistment examination in November 1976, the clinical evaluation of the psychiatric system was shown to be normal.  However, the Veteran did report a history of depression and nervous trouble in his medical history report, and in a subsequent section, he indicated that he had been hospitalized at one point at Memorial Hospital in Springfield, Illinois in December 1969.  During a December 1976 consultation, it was noted that the psychiatrist who attended to the Veteran in 1969-1970 refused to send a letter regarding his diagnosis.  The report indicates that the Veteran enlisted in service after attempting to commit suicide in 1969, and he served honorably for three years before his separation from service in August 1973.  It was also noted that following his separation from service, he received his Bachelor of Science at the University of Manhattan in May 1976.  

At a September 1980 periodic examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.  The remainder of the Veteran's clinical records reflects that he was seen at the general dispensary in October 1982 with complaints of psychological problems.  The treatment provider noted that the Veteran had had a history of a suicide attempt in 1969, and a history of a nervous disorder.  The records reflect that while he was stationed in Korea, he was admitted to the military psychiatric hospital for several days in October 1982.  During his hospitalization, he provided his past psychiatric history, noting that he had been admitted to a psychiatric hospital four prior times, and two of those times were when he was in high school; once due to nervousness, and a second time when he attempted suicide.  He also noted that he had been hospitalized once in college for a week for "tension and depression" and once in 1978 in Landstuhl, Germany after his first wife left him.  Upon conducting a mental status evaluation of the Veteran, the treatment provider described the Veteran's thought stream as clear, coherent and goal directed and his thought content as within normal limits.  The treatment provider also noted that the Veteran's spirits were decreased because he was away from his family but he was sleeping and eating well.  During his admission, the treatment provider noted that the Veteran showed characteristics of passive-aggressive and impulsive behavior at times.  Psychologist testing showed lack of organicity and psychosis, but did reflect a person who tended to display his hostilities in a passive-aggressive mood.  Based on his discussion with, as well as his evaluation of the Veteran, the treatment provider assessed the Veteran with having borderline personality disorder.  

A subsequent clinical report dated in November 1982 reflects an impression of neuropsychiatric disorder.  At the September 1983 separation examination, the clinical evaluation of the psychiatric system was shown to be normal.  However, the Veteran did report a history of depression or excessive worry and nervous trouble in his report of medical history.  The Veteran again explained that he was hospitalized for depression at Springfield Memorial Hospital on an intermittent basis from 1968 to 1969.  The Veteran also noted that he was hospitalized for depression at Landstuhl Hospital in Germany in August 1978 and at Fitzsimmons Army Medical Center in September and October 1978.  These specified medical records are currently not associated with the claims file.  As such, the Veteran's claim should be remanded to obtain these records.  

The Veteran's post-service treatment records reflect that he was treated for a number of psychiatric problems, to include generalized anxiety disorder, depressive disorder, and bipolar disorder at Tacoma General Hospital from 2003 to 2012.  A November 2006 treatment report from Good Samaritan Hospital reflects that the Veteran was admitted to the Emergency Room in a coma/altered state of consciousness.  Upon evaluating the Veteran, the treatment provider noted that the Veteran had been found unresponsive by his wife.  It was noted that he had a history of bipolar disorder and had had a recent upswing and generally had been somewhat down recently due to some stressors.  After evaluating the Veteran, the treatment provider assessed the Veteran with having an altered level of consciousness with unclear etiology, a marginally toxic acetaminophen level with assumptions of worst-case scenario of ingestion 12-14 hours prior, and anxiety disorder with bipolar features.  VA treatment records dated in November and December 2011 reflect diagnoses of, and treatment for, bipolar disorder and PTSD symptoms.  

In addition, the Veteran was afforded a VA psychiatric examination in October 2010, at which time he provided his medical, pre-military and military history.  According to the Veteran, his depression began at a young age simultaneous in time to his parents' divorce.  The Veteran noted that he was able to finish high school but somewhere between his junior or senior year, he began to experience symptoms of anxiety and depression.  The Veteran also stated that he took an overdose because he was feeling overwhelmed about what he would do after high school, and ended up being hospitalized in Springfield, Illinois.  According to the Veteran, he visited with a psychiatrist for treatment of his depression in college, and he has continued experiencing chronic depression since this time.  He also recalled being hospitalized in Landstuhl, Germany for some time after his first wife left him.  In addition, the Veteran described his experiences in the military, and recalled the various stressors he had exposure to in service.  After his tour of duty in Vietnam, he returned to Fort Riley, Kansas, where he continued to work as a medical lab technician for one year.  After leaving service the first time, he returned to school in Kansas where he received his Bachelor of Science degree in elementary education.  The Veteran then worked as a teacher for six months, and subsequently decided to join the military again due to financial reasons.  After interviewing the Veteran regarding his post-military psychiatric history as well as his post-military occupational history, and conducting a mental status evaluation of the Veteran, the VA examiner diagnosed the Veteran with having bipolar disorder, type II, recently depressed.  The examiner also determined that the PTSD diagnosis had not been met because the Veteran had not been exposed to a traumatic event that involved death, threatened death, serious injury, or threat to his own integrity.  

Although the October 2010 VA examiner found that the Veteran did not have a diagnosis of PTSD, as noted above, a March 2015 letter issued by the Veteran's primary care provider, Dr. A., indicated that the Veteran had been treated for PTSD and depression while under his care from November 2001 until the end of 2010.  

With regard to the non-PTSD portion of the claim for service connection for psychiatric disorder, review of the more recent VA treatment records reflect ongoing treatment for, and assessments of generalized anxiety disorder, depressive disorder, and bipolar disorder.   

As such, the Board finds that on remand, another VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service, and/or as a result of service, is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA treatment of the Veteran since December 2011 and associate the records with the claims file.  

2.  Send a letter to the Veteran, asking him to provide the full address for Springfield Memorial Hospital in Springfield, Illinois where he underwent treatment for depression from 1968 to 1969 and whether he has received any additional private medical treatment for his psychiatric problems.  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for his psychiatric problems, as well as the specific dates in which he received treatment there.  Also inform him to complete a release form authorizing VA to request his private medical records from the above-referenced treatment facilities and medical care providers.  

After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his psychiatric problems.  If any records are not obtained, inform the Veteran and allow an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record. 

3.  Obtain inpatient (clinical) records of treatment of the Veteran at Landstuhl Hospital in German in August 1978 and at Fitzsimons Army Medical Center in September and October 1978 and associate the records with the claims file.  

4.  After all available records described above are associated with the claims file, ensure that the Veteran is scheduled for a VA examination by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist who has not previously examined him.  The claims file must be reviewed by the examiner in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.  

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder(s) is/are related to the psychiatric symptoms he had during service.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records that provide diagnoses of PTSD must expressly be commented on.  Specifically, for any previous diagnosis of PTSD found in the Veteran's medical records, the examiner must explain whether those were valid diagnoses of PTSD, and the Veteran's PTSD had subsequently resolved, or whether the previous diagnoses of PTSD were not valid.  If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD and that the previous diagnoses of PTSD were not valid, the examiner must provide a detailed rationale for these findings.  The examiner must also provide an opinion as to whether PTSD can be related to the Veteran's reported stressors. 

Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressor or stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge the Veteran's lay statements regarding the claimed stressors.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a psychiatric disorder must be readjudicated.  If any part of the claim remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
	JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


